MOORE, J.
In accordance with a written stipulation on file herein consenting and agreeing hereto:
It.is ordered, adjudged and decreed that the judgment appealed from be and the same is hereby amended so as to make the description of the property read as follows:
Lots Nos. 4, 5, 6, 7 and 8, of square No. 46 of the Faubourg Franklin, (now Square No. 1326 of the Third District of this City), bounded by Mandeville, Marigny, Virtue and Magistrate Streets. Lot No. 4 measures 32 feet .front on Mandeville Street by 124 feet six inches and 6 lines in depth and front oil Virtue Street. Lots No. 5, 6, 7 and 8 measure each 31 feet xi inches 5 lines on Mandeville Street by 124 feet 6 inches in depth; and as thus amended the judgment is affirmed. The cost of apepal to be taxed against the appellee.